Per Curiam.

There is ample evidence in the record to support the findings of the board of commissioners that respondent was guilty of misconduct as alleged herein. Cf. Ohio State Bar Assn. v. Kahn (1974), 40 Ohio St. 2d 15; Toledo Bar Assn. v. Ishler (1974), 39 Ohio St. 2d 33; Toledo Bar Assn. v. Illman (1969), 18 Ohio St. 2d 122; Cleveland Bar Assn. v. *6Hamilton (1966), 6 Ohio St. 2d 264; Ohio State Bar Assn. v. Rekeweg (1966), 6 Ohio St. 2d 128; Ohio State Bar Assn. v. Gray (1965), 1 Ohio St. 2d 97.
We concur in the recommendation of the board of commissioners, and respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Kerns and C. Brown, JJ., concur.
Kerns, J., of the Second Appellate District, sitting for Holmes, J.